DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
The Amendment filed 08/04/2022has been entered. Claims 1-6 and 8-14 are pending in this application and claim 7 is canceled. The previous 35 U.S.C. §112f claim interpretation of claim 9 is withdrawn in light of Applicant’s amendment. 

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 08/04/2022, with respect to the rejection of claims 1-4, 8-9, and 14 under 35 U.S.C. §102(a)(1)and (a)(2) and claims 5-7 and 10-12 under 35 U.S.C. §103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. §103 as being unpatentable over James et al. (US Pub. No.: US2011/0087072) hereinafter James, in view of Akamine et al. (JP3186191) hereinafter Akamine, in further view of Chang et al. (US Pub No. US2014/0296848) hereinafter Chang for claims 1-6 and 8-14. 
Please see arguments in section 35 U.S.C. §103 below. 

Claim Objections
Claims 2-6 and 8-13 are objected to because of the following informalities:  the preamble of each of the above listed claims state “the rigid endoscope cover according to…” with each claim having a relation back to claim 1. However the preamble for claim 1 recites “A cover for covering a circumferential portion of an outer circumferential surface of a rigid endoscope….” It is suggested to amend the preamble of claims 2-6 and 8-13 to state, “The cover according to….” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer cover member" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “the flexible outer cover member.” Appropriate correction is required. 
Claim 1 also recites the limitation "the groove " in lines 11, 12, and 14.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “a groove” in line 11. Appropriate correction is required. 
Claim 1 further recites the limitation "the inner surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “an inner surface.” Appropriate correction is required. 
Claim 9 recites the limitation "the tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “a tip.” Please note that claim 1 also recites a limitation stating “a tip” with reference back to a tip of a rigid endoscope. However, Examiner is interpreting the limitation of “the tip” in claim 9 is in relation to a tip of the tubular member not the tip of the rigid endoscope listed in claim 1. Appropriate correction is required. 
Claims 10, 11, and 12 recites the limitation "the fluid direction change portion" in line 2.  There is insufficient antecedent basis for this limitation in the claims. It is suggest to amend this limitation to state, “the fluid direction changer.” Appropriate correction is required. 
Claim 12 also recites the limitation "the longitudinal direction " in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “a longitudinal direction.” Appropriate correction is required. 
Claim 13 recites the limitation "the inner surface " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “an inner surface.” Appropriate correction is required. 
Claim 13 also recites the limitation "the outer cover member " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “the flexible outer cover member.” Appropriate correction is required. 
Claim 14 recites the limitation "the circumferential surface " in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “the outer circumferential surface.” Appropriate correction is required. 
Claim 14 also recites the limitation "the outer cover member " in lines 8, 11, and 15.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “the flexible outer cover member.” Appropriate correction is required. 
Claim 14 further recites the limitation "the groove " in lines 13, 14, and 16.  There is insufficient antecedent basis for this limitation in the claim. It is suggest to amend this limitation to state, “a groove” in line 13. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US Pub. No.: US2011/0087072) hereinafter James, in view of Akamine et al. (JP3186191) hereinafter Akamine, in further view of Chang et al. (US Pub No. US2014/0296848) hereinafter Chang for claims 1-6 and 8-14.
Regarding claim 1, James discloses a cover (Fig. 1 flow guide 2) for covering a circumferential portion (Fig. 1) of an outer circumferential surface (Fig. 1 outer surface of laparoscope 6) of a rigid endoscope (Fig. 1 laparoscope 6) having an observation window portion (Fig. 2 lens 4a) provided at a tip (Fig. 1 end surface 4) thereof, the cover (Fig. 1 flow guide 2) comprising: 
a flexible outer cover member (Fig. 4 flow guide 2) covering the circumferential portion (Fig. 1) of the circumferential surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6); and 
a tubular member (Fig. 6 channel 8), provided inside the outer cover member (Fig. 4 flow guide 2), through which a cleaning fluid ([0086] " ... the channel 8 is arranged such that fluid flow is encouraged to attach to the end surface 4 as it leaves the channel 8 through outlet 10.") to be supplied from a base end (Fig. 1 inlet 5) of the rigid endoscope (Fig. 1 laparoscope 6) to the observation window portion (Fig. 2 lens 4a) of the rigid endoscope (Fig. 1 laparoscope 6) flows inside ([0063] " ... fluid re-establishes laminar flow after it passed through the inlet 5 as it travels along laparoscope 6."), 
wherein the outer cover member (Fig. 4 flow guide 2) is attached to the outer circumference surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6) by flexing the outer cover member ([0073] " ... tips 28 [which is part of flow guide 2] are flexible and can be separated so that the laparoscope 6 can be inserted between them so that they exert a force on the laparoscope 6 to secure the laparoscope 6 to the flow guide 2 ... "). 
James is silent as to whether wherein a portion of the tubular member fitted into the groove is exposed to the outside of the groove and then the tubular member protrudes from the inner surface of the outer cover member towards the rigid endoscope such that the portion of the tubular member exposed outside of the groove deforms elastically so that the tubular member adheres to the outer circumference surface of the rigid endoscope and a frictional force acts between the outer circumference surface of the rigid endoscope and the tubular member.
However Akamine, in the same field of endeavor, teaches wherein a portion of the tubular member (Fig. 1 tubes 1 and 2) is exposed to the outside of the groove (Fig. 2 groove 12a, 12b) then the tubular member (Fig. 1 tubes 1 and 2) protrudes from the inner surface (Fig. 2 grooves 12a and 12b have a surface that surrounds tubes 1 and 2. As shown below, the grooves 12a and 12b have an inner surface as illustrated with an arrow.) of the outer cover member (Fig. 1 supporting body 11) towards the rigid endoscope (Fig. 1 fiberscope 21). Akamine also teaches that the portion of the tubular member (Fig. 1 tubes 1 and 2) exposed outside the groove (grooves 12a and 12b) deforms elastically ([0049] “The material of the tubes 1 and 2 is basically a resin having a hardness enough to maintain the shape after molding, or … a long flexible rubber tube ….The tubes 1 and 2 are not particularly limited in material as long as they have a function of forming a small-diameter fluid path and have biocompatibility.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify James with the teachings of Akamine and have a portion of the tubular member exposed to the outside of the groove then protrude from the inner surface to have the additional benefit of securing the tubular members [0043]. 

    PNG
    media_image1.png
    637
    478
    media_image1.png
    Greyscale

Although James in view of Akamine fails to teach that the portion of the tubular member adheres to the outer circumference surface of the rigid endoscope and a frictional force act between the outer circumference surface of the rigid endoscope and the tubular member. 
However Chang, in the same field of endeavor, also teaches a portion of the tubular member ([0100] operative element) protrudes from an inner surface (Fig. 3B ridge 355 [0100]) of a cover member (Fig. 3A releasable mount device 110-e/tubular base 300) to have the benefit of securing the tubular members ([0100] “…the shape of the ridge 355 may provide lateral stability for the mounted operative element.”). Change further teaches that the tubular member ([0100] operative element) adheres to the outer circumference surface of the rigid endoscope (Figs. 5A-5B [0100,0111] therapeutic or diagnostic device 105-e) and a frictional force act (As releasable mount device 110-e is mounted onto therapeutic or diagnostic device 105-e a force must be exerted, thus transferring the force from the outside of the releasable mount device 110-e to the operative element that sits in ridge 355. Then the force from the operative element that sits in ridge 355 is transferred to the therapeutic or diagnostic device 105-e.) between the outer circumference surface of the rigid endoscope (Figs. 5A-5B [0100,0111-0112] therapeutic or diagnostic device 105-e)  and the tubular member ([0100] operative element, [0112] “When completely mounted on releasable mount device 110-e, the outer surface of the therapeutic or diagnostic device may be in contact with either a portion of the interior surface 330-a of the tubular base 300-b or one or more friction members 350-a.”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify James in view of Akamine with the teachings to Chang to include the teaching that the portion of the tubular member adheres to the outer circumference surface of the rigid endoscope and a frictional force act occurs between the outer circumference surface of the rigid endoscope and the tubular member to retain the benefit of “…lateral stability for the mounted operative element” on a device such as a rigid endoscope ([0100]).
Regarding claim 2, James discloses the rigid endoscope cover according to claim 1, wherein the outer cover member (Fig. 4 flow guide 2) extends over substantially an entire length (Fig. 1) of the rigid endoscope (Fig. 1 laparoscope 6).
Regarding claim 3, James discloses the rigid endoscope cover according to claim 1, wherein a cross section (Fig. 4) of the outer cover member (Fig. 4 flow guide 2) along a plane perpendicular to a longitudinal direction of the rigid endoscope (Fig. 1 laparoscope 6) is substantially C­shaped (illustrated in Fig. 4). 
Regarding claim 4, James discloses the rigid endoscope cover according to claim 1, wherein a material of the outer cover member (Fig. 4 flow guide 2) is a plastic material ([0109] " ... flow guide 2 is made of any suitable known and approved medical plastic ... "). 
Regarding claim 5, James fails to discloses wherein a material of the tubular member is a rubber material. 
However Akamine, in the same field of endeavor, teaches wherein a material of the tubular member (Fig. 1 tubes 1 and 2) is a rubber material ([0049] " ... composite type tube is used in which a long flexible rubber tube ... "). 
It would have been obvious to one skilled in the art before the effective filing date of the 
claimed invention to modify James with the teachings of Akamine to have the tubular member be made from a rubber material because rubber is flexible, bendable, moldable, and shapeable to "make the fluid path a small diameter tube" [0049].
Regarding claim 6, James fails to discloses wherein a groove is provided on an inner surface of the outer cover member opposite the outer circumference surface of the rigid endoscope, and the tubular member is fitted into the groove. 
However Akamine, in the same field of endeavor, teaches wherein a groove (Fig. 3 groove 32a, 32b) is provided on an inner surface (Fig. 1 inner surface of fixing main body 31) of the outer cover member (Fig. 1 fixing main body 31) opposite the outer circumference surface of the rigid endoscope 
(Fig. 1 fiberscope 21), and the tubular member (Fig. 1 tubes 1 and 2) is fitted into the groove (Fig. 3 groove 32a, 32b). 
Regarding claim 8, James discloses the rigid endoscope cover according to claim 1, wherein the tubular member (Fig. 6 channel 8 comprising insert 37, [0088] " ... insert 37 defines the sides 12 of the channel 8 in the region of longitudinal portion of the flow guide 2 ... ") is fixed to an inside of the outer cover member (Fig. 4 flow guide 2) by an adhesive ([0091] " ... insert 37 is separately moulded and then assembled with the remainder of the flow guide 2, for example by adhesive bonding ... "). 
Regarding claim 9, James discloses the rigid endoscope cover according to claim 1, wherein a fluid direction changer (Fig. 6 outer channel surface 14) is provided at the tip of the tubular member to change the direction of the cleaning fluid flowing through the interior of the tubular member (Fig. 6 channel 8) to a direction toward the observation window portion (Fig. 2 and 4 lens 4a) of the rigid endoscope (Fig. 1 laparoscope 6). 
Regarding claim 10, James fails to discloses wherein the fluid direction change portion is a metal or plastic pipe bent in a direction from a longitudinal direction of the rigid endoscope to the observation window portion of the rigid endoscope. 
However Akamine, in the same field of endeavor, teaches wherein the fluid direction change portion (annotated in Fig. 1 below) is a metal or plastic pipe ([0049] " ... tubes 1 and 2 is a ... metal tube such as stainless steel. .. ") bent in a direction from a longitudinal direction of the rigid endoscope (Fig. 1 fiberscope 21) to the observation window portion (Fig. 1 lens 23) of the rigid endoscope (Fig. 1 fiberscope 21).
[AltContent: textbox ()]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 11, James fails to discloses wherein the fluid direction change portion is bent in a V-shape, L-shape, U-shape, or substantially U-shape. 
However Akamine, in the same field of endeavor, teaches wherein the fluid direction change portion (annotated in Fig. 1 above) is bent in a V-shape, L-shape, U-shape, or substantially U-shape (Fig. 1). 
Regarding claim 12, James fails to discloses wherein a bend angle of the fluid direction change portion is approximately the same as an angle of a surface of the observation window portion with respect to the longitudinal direction of the rigid endoscope. 
However Akamine, in the same field of endeavor, teaches wherein a bend angle of the fluid direction change portion (annotated in Fig. 1 above) is approximately the same as an angle ([0048] "...tubes 1 and 2 are bent at 80 degrees to 90 degrees.") of a surface of the observation window portion (Fig. 1 lens 23) with respect to the longitudinal direction of the rigid endoscope(Fig. 1 fiberscope 21).
Regarding claim 13, James in view of Akamine fails to discloses wherein a friction member is provided on the inner surface of the outer cover member opposite the outer circumference surface of the rigid endoscope to exert a friction force between the outer circumference surface of the rigid endoscope and the friction member. 
However Chang, in the same field of endeavor, teaches wherein a friction member (Fig. 3C friction member 350) is provided on the inner surface (Fig. 3C interior surface 330) of the outer cover member (Fig. 3C tubular base 300) opposite the outer circumference surface of the rigid endoscope to exert a friction force between the outer circumference surface of the rigid endoscope and the friction member ([0089] "The outer surface of the friction member 350 may engage an outer surface of a therapeutic or diagnostic device on which the releasable mount device 110-d is mounted to prevent the releasable mount device 1 10-d from changing positions with respect to the therapeutic or diagnostic device. As shown in FIGs. 3A-3C, the friction member 350 may extend in a longitudinal direction along the interior surface 330 of the tubular base 300. The friction member 350 may be compressible and configured to apply a restoring force under compression."). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify James with the teachings of Chang and include a friction member is provided on the inner surface of the outer cover member opposite the outer circumference surface of the rigid endoscope to exert a friction force between the outer circumference surface of the rigid endoscope and the friction member to "prevent the ... device from changing positions" along the rigid endoscope [0089].
Regarding claim 14, James discloses an endoscope unit (Fig. 1) comprising: a rigid endoscope 
(Fig. 1 laparoscope 6) having an observation window portion (Fig. 2 lens 4a) provided at a tip (Fig. 1 end surface 4) thereof; and a cover (Fig. 4 flow guide 2) configured to cover a circumferential portion of an outer circumferential surface (Fig. 1 outer surface of laparoscope 6) of (Fig. 1 laparoscope 6) the rigid endoscope, wherein the cover (Fig. 4 flow guide 2) has a flexible outer cover member ([0073] " ... tips 28 [which is part of flow guide 2] are flexible and can be separated so that the laparoscope 6 can be inserted between them so that they exert a force on the laparoscope 6 to secure the laparoscope 6 to the flow guide 2 ... "). covering the circumferential portion of the circumferential surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6) and a tubular member (Fig. 6 channel 8), provided inside the outer cover member (Fig. 4 flow guide 2), through which a cleaning fluid ([0063] " ... fluid re-establishes laminar flow after it passed through the inlet 5 as it travels along laparoscope 6.") to be supplied from a base end (Fig. 1 inlet 5) of the rigid endoscope (Fig. 1 laparoscope 6) to the observation window portion (Fig. 2 lens 4a) of the rigid endoscope (Fig. 1 laparoscope 6) flows inside, and the outer cover member (Fig. 4 flow guide 2) is attached to the outer circumference surface (Fig. 1 outer surface of laparoscope 6) of the rigid endoscope (Fig. 1 laparoscope 6) by flexing the outer cover member ([0073]).
James is silent as to whether wherein a portion of the tubular member fitted into the groove is exposed to the outside of the groove and then the tubular member protrudes from the inner surface of the outer cover member towards the rigid endoscope such that the portion of the tubular member exposed outside of the groove deforms elastically so that the tubular member adheres to the outer circumference surface of the rigid endoscope and a frictional force acts between the outer circumference surface of the rigid endoscope and the tubular member.
However Akamine, in the same field of endeavor, teaches wherein a portion of the tubular member (Fig. 1 tubes 1 and 2) is exposed to the outside of the groove (Fig. 2 groove 12a, 12b) then the tubular member (Fig. 1 tubes 1 and 2) protrudes from the inner surface (Fig. 2 grooves 12a and 12b have a surface that surrounds tubes 1 and 2. As shown below, the grooves 12a and 12b have an inner surface as illustrated with an arrow.) of the outer cover member (Fig. 1 supporting body 11) towards the rigid endoscope (Fig. 1 fiberscope 21). Akamine also teaches that the portion of the tubular member (Fig. 1 tubes 1 and 2) exposed outside the groove (grooves 12a and 12b) deforms elastically ([0049] “The material of the tubes 1 and 2 is basically a resin having a hardness enough to maintain the shape after molding, or … a long flexible rubber tube ….The tubes 1 and 2 are not particularly limited in material as long as they have a function of forming a small-diameter fluid path and have biocompatibility.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify James with the teachings of Akamine and have a portion of the tubular member exposed to the outside of the groove then protrude from the inner surface to have the additional benefit of securing the tubular members [0043]. 

    PNG
    media_image1.png
    637
    478
    media_image1.png
    Greyscale

Although James in view of Akamine fails to teach that the portion of the tubular member adheres to the outer circumference surface of the rigid endoscope and a frictional force act between the outer circumference surface of the rigid endoscope and the tubular member. 
However Chang, in the same field of endeavor, also teaches a portion of the tubular member ([0100] operative element) protrudes from an inner surface (Fig. 3B ridge 355 [0100]) of a cover member (Fig. 3A releasable mount device 110-e/tubular base 300) to have the benefit of securing the tubular members ([0100] “…the shape of the ridge 355 may provide lateral stability for the mounted operative element.”). Change further teaches that the tubular member ([0100] operative element) adheres to the outer circumference surface of the rigid endoscope (Figs. 5A-5B [0100,0111] therapeutic or diagnostic device 105-e) and a frictional force act (As releasable mount device 110-e is mounted onto therapeutic or diagnostic device 105-e a force must be exerted, thus transferring the force from the outside of the releasable mount device 110-e to the operative element that sits in ridge 355. Then the force from the operative element that sits in ridge 355 is transferred to the therapeutic or diagnostic device 105-e.) between the outer circumference surface of the rigid endoscope (Figs. 5A-5B [0100,0111-0112] therapeutic or diagnostic device 105-e)  and the tubular member ([0100] operative element, [0112] “When completely mounted on releasable mount device 110-e, the outer surface of the therapeutic or diagnostic device may be in contact with either a portion of the interior surface 330-a of the tubular base 300-b or one or more friction members 350-a.”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify James in view of Akamine with the teachings to Chang to include the teaching that the portion of the tubular member adheres to the outer circumference surface of the rigid endoscope and a frictional force act occurs between the outer circumference surface of the rigid endoscope and the tubular member to retain the benefit of “…lateral stability for the mounted operative element” on a device such as a rigid endoscope ([0100]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795 

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795